1 N.Y.2d 910 (1956)
In the Matter of Nicholas Ferraro, Respondent,
v.
James M. Power et al., Constituting the Board of Elections of the City of New York, et al., Defendants. Amelia M. Kuhlwilm, Appellant.
Court of Appeals of the State of New York.
Argued July 10, 1956.
Decided July 11, 1956.
Lawrence Peirez for appellant.
Anthony F. Zagame for respondent.
CONWAY, Ch. J., DESMOND, DYE, FULD, VAN VOORHIS and BURKE, JJ., concur; FROESSEL, J., taking no part.
*911Per Curiam.
Subdivision 2 of rule III of the Democratic County Committee Rules of Queens provides that "Members of the County Committee of each election district shall be equally divided as far as practicable between the sexes." This becomes a mandatory requirement under section 1 of article XIII of the Constitution and section 12 of the Election Law, which requires that, in event of such a rule, "the designating petitions and primary ballots shall carry such party positions separately by sexes." The latter provision in section 12 of the Election Law, along with the prior direction therein contained that "the whole membership shall consist of an even number, equally divided between the sexes", means that the positions upon the county committee which are open from each election district are to be filled equally by men and women. Consequently there were open two positions for men and two positions for women from this election district. The two men who received the largest number of votes at this primary election were John P. Cooke and Frank X. Patane, Sr. They were elected, and have been duly certified by the Board of Elections. Among the women, Caroline Tischer received the most votes and her name has been certified as having been elected to one of the two positions open to women. Three women tied for the other female position, and the tie has been broken by the selection of respondent, Amelia M. Kuhlwilm, by the Democratic County Committee pursuant to its rules and under section 140 of the Election Law. That disposition made by the Board of Elections of the election district and the Democratic County Committee was in accordance with law. The order appealed from is reversed and the petition is dismissed.
Order of Appellate Division and that of Special Term reversed and the petition dismissed.